O’Connell, J.
(dissenting). I concur with the well-written analysis of the law set forth in the majority opinion. However, I conclude that the process used by the district court to accept defendant’s pleas did not constitute a valid waiver of counsel. It is a well-established principle of law that a defendant must be informed, before entering a plea, of the right to the assistance of an attorney and, if the defendant is indigent, that the court will appoint an attorney at public expense. People v Adkins (After Remand), 452 Mich 702, 720-722; 551 NW2d 108 (1996); MCR 6.610(E). The court must question the defendant to determine whether the defendant is financially unable to hire an attorney. MCR 6.005(A). In the present case, the district court did not offer or even ask defendant if he wanted an attorney for the plea-taking process.1 *718Therefore, I would affirm the decision of the lower court.
In the instant case, defendant was charged with one count of operating a motor vehicle while under the influence of intoxicating liquor (OUIL), third offense, MCL 257.625(1), (7)(d); MSA 9.2325(1), (7)(d). The charge was predicated on two prior plea-based convictions of OUIL, one in August 1990 and one in October 1991. In each of the prior plea proceedings, defendant either pleaded guilty or indicated that he intended to plead guilty. The court then advised him of the rights he would give up by pleading guilty, including “the right to have an attorney appointed for you if you can’t afford one.” Before the preliminary determination regarding the instant charge, defendant moved to quash, asserting that his two prior convictions were constitutionally infirm and could not be used for enhancement purposes because defendant was not represented by counsel and had not been properly advised of, and had not knowingly and intelligently waived, his right to counsel. The district court agreed and granted the motion. The circuit court denied defendant’s application for leave to appeal. We granted leave.
The law is well settled that plea-based convictions in which the defendant was not represented by counsel and did not intelligently waive “the right to counsel, including the right to court-appointed counsel if indigent,” are subject to collateral attack. People v Ingram, 439 Mich 288, 295; 484 NW2d 241 (1992).2 *719Thus, in the case at bar, the issue for our resolution is whether defendant knowingly and intelligently waived his right to counsel before pleading guilty. A valid waiver requires that the court inform the defendant of the rights contained in MCR 6.610(E)(2) and that the defendant unequivocally state that he does not want the assistance of counsel. People v Gonzales, 179 Mich App 477, 480; 446 NW2d 296 (1989). Those requirements are not met where a defendant tenders a guilty plea and a trial court then advises the defendant of his rights, including the right to counsel, and advises him that by pleading guilty he waives those rights. People v Gilroy, 37 Mich App 275, 277; 194 NW2d 489 (1971).
The requirement that a plea of guilty must be intelligent and voluntary has long been recognized. As Justice White stated in Brady v United States, 397 US 742, 748; 90 S Ct 1463; 25 L Ed 2d 747 (1970):
That a guilty plea is a grave and solemn act to be accepted only with care and discernment has long been recognized. Central to the plea and the foundation for entering judgment against the defendant is the defendant’s admission in open court that he committed the acts charged in the indictment. He thus stands as a witness against himself and he is shielded by the Fifth Amendment from being compelled to do so — hence the minimum requirement that his plea be the voluntary expression of his own choice.
Given the grave consequences that a guilty plea may entail, courts have carefully scrutinized pleas by defendants who do not have the assistance of counsel *720and have not properly waived their right to counsel.3 See id., n 6. Thus, a defendant is “entitled to the benefit of the advice of counsel when he decides whether to plead guilty.” Gilroy, supra at 277. See also People v Simpson, 35 Mich App 1, 5; 192 NW2d 118 (1971) (“[e]ven defendants who plead guilty are entitled to the benefit of counsel” [emphasis in original]).
The majority reads the current court rule, MCR 6.610(E), to require courts to inform defendant of his right to court-appointed counsel before accepting his plea. While the rule does, in fact, state that the court shall inform a defendant of the right to the assistance of an attorney and the right to an appointed attorney “[b]efore accepting a plea of guilty or no contest,” I believe that a narrow interpretation of this rule renders the process a mere sham. When a criminal defendant, accused of a crime for which he may be imprisoned, stands in open court and admits that he is guilty as charged, that defendant is entitled to know the consequences of his actions before he stands as a witness against himself.4
*721Moreover, I believe that Michigan case law supports the conclusion that a criminal defendant must be informed of his right to the assistance of an attorney and his right to court-appointed counsel before he enters a plea of guilty. In People v Carson, 19 Mich App 1, 5; 172 NW2d 211 (1969), this Court noted that “if [the defendant] was not advised of his right to counsel and did not waive that right before he pled guilty,” he is “entitled to have his conviction and guilty plea set aside.” (Emphasis added.) Similarly, in People v Gilroy, supra at 277, this Court stated that a defendant is entitled to counsel “and to have counsel offered him before he is asked to decide what he ‘wants to do’. He is entitled to the benefit of the advice of counsel when he decides whether to plead guilty.” (Emphasis added.) As these cases indicate, a defendant simply cannot make an informed choice concerning whether he should plead guilty if he is not first informed concerning the consequences of his actions.
As Justice Frankfurter stated in Malinski v New York, 324 US 401, 414; 65 S Ct 781; 89 L Ed 1029 (1944), “[t]he history of American freedom is, in no small measure, the history of procedure.” The process we use to advise defendants of their constitutional *722rights is a procedure, and the procedure must be followed. In the present case, the correct procedure was not followed. The lower court record indicates that the district court judge did not advise defendant, at any point before his pleading guilty, that if he pleaded guilty he would be giving up the right to a court-appointed attorney. In both the August 1990 plea and the October 1991 plea, defendant pleaded guilty first and then was advised of his right to court-appointed counsel. Because this process does not meet the dictates of Michigan law, I would affirm the decision of the trial court.5

 The trial court failed to inform defendant that he had a right to an attorney at the plea-taking process. At best, defendant was informed that if he pleaded guilty he would be giving up his right to have a court-*718appointed attorney at trial. I also note that in the October 1991 plea, defendant was never asked the question, “What is your plea?”


 If the trial court makes a determination that it may send an indigent defendant to jail if the defendant is convicted, the court is required to *719inform the defendant that he has the right to a court-appointed attorney at the plea-taking process. See MCR 6.610(E).


 Recently, in People v Erwin, 212 Mich App 55, 66; 536 NW2d 818 (1995), this Court noted that it is “of special importance that courts follow regular procedures in accepting misdemeanor pleas . . . and carefully consider the potential consequences of such pleas for subsequent felony offenses.” The present case illustrates why care must be taken to ensure that the proper plea-taking procedures are followed.


 The majority also notes that at the time of the plea hearing defendant was a college senior majoring in economics. However, the United States Supreme Court has held that the defendant’s knowledge of his right to counsel and his waiver of that right must affirmatively appear on the record. See Burgett v Texas, 389 US 109, 114; 88 S Ct 258; 19 L Ed 2d 319 (1967). Similarly, as the Michigan Supreme Court noted in Guilty Plea Cases, 395 Mich 96, 121; 235 NW2d 132 (1975), a defendant’s history is irrelevant if procedural requirements are not met:
Many defendants have been made aware at one time or another of the right to and incidents of a trial and the consequences of a *721plea of guilty. Nevertheless, whatever the personal history of the accused and the quality of his representation, the appearance of justice and the integrity of the process by which pleas of guilty are offered and accepted require, in the solemn moment of passage from presumed innocence to conviction and potential imprisonment, that the judge apprise every defendant of the rights he is waiving and consequences of his plea and make the other determinations required by the rule.
Therefore, despite defendant’s education, we cannot simply conclude that he was “sufficiently apprised” of his right to counsel or that he “intelligently waived” that right unless the record so reflects.


 The consequences of a súccessful collateral attack on a guilty plea do not entail voiding the plea itself; they only mean that defendant’s present charge cannot be enhanced by the prior offense (defendant may no longer be charged with ouil, third offense). See People v Tallieu, 132 Mich App 402, 407; 347 NW2d 469 (1984). If a defendant wishes to set aside the plea and conviction for the prior offense, the proper procedure is to challenge the conviction through a direct appeal.